Citation Nr: 1310924	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-37 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; R. D.


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran had active service from August 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in August 2010 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's August 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, the VA's Office of General Counsel, representing the Secretary of VA, filed a Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in February 2011, granting the Motion, and returned the case to the Board.

The case was again before the Board in June 2011.  In June 2011, the Board reopened the Veteran's claim of entitlement to service connection for a low back disability and remanded for further development.  In August 2012, the Board remanded the matter a second time for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter has been remanded twice by the Board since the Board received the Court's directives.  In June 2011, the Board remanded the matter to the RO ordering that the Veteran be afforded a VA medical examination regarding the etiology of his back disability.  The Board's review of the evidence indicated the Veteran had a current low back disability and there was a question whether it pre-existed service.  If so, it was unknown whether the pre-existing disability was aggravated by service.  On the other hand, the Veteran asserted he did not have any back problems before service, but his symptoms such as pain started in service and have continued ever since.  

Specifically, the Board summarized the evidence by noting that the January 2005 private treatment record reflected that the Veteran had degenerative disc disease of the lumbar spine, confirmed by X-rays.  The July 2005 X-ray report also indicated that there were disc degenerative changes.  The service treatment records reflect that the Veteran was treated for low back pain in service.  For instance, a February 1969 service medical report reflected that the Veteran had a diagnosis of pain in his back (spondylolysis, bilateral, L5) which existed prior to entry into service and was not permanently aggravated by service beyond the normal progression of the disease.  The Board noted that although the Veteran reported that his low back pain pre-existed service, it was not noted on his November 1967 entrance examination report.  Private treatment records and VA treatment records since separation reflect that the Veteran reported that he has had back pain only since separation from service. The Veteran is competent to report symptoms of low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board ordered that the Veteran be scheduled for an appropriate VA examination to determine whether it is at least as likely as not that the Veteran has a low back disability, to include degenerative disc disease, that is etiologically related to his active service.  The Board further requested that the examiner provide an opinion as to whether, taking into account the Veteran's full medical history, there is clear and convincing evidence that the Veteran's current low back disability existed prior to service and that if the examiner found that the  current low back disability existed prior to service, an opinion be provided as to whether there is clear and convincing evidence that the disability was not aggravated (chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms) by service.
The Veteran was provided a VA examination in August 2011 and the examiner concluded that the issues could not be resolved without resort to mere speculation. The examiner noted that the minimal trauma described as the inciting incident and the minimal findings on X-ray are so out of proportion to the symptoms that the examiner could not convincingly ascribe the present problem to military trauma.  He also stated that "more available evidence could cause a change."  The examiner also provided an addendum dated in January 2012 but part of it appeared to have been cut off.  In addition, there were no opinions regarding whether there was clear and convincing evidence that the Veteran's low back disability preexisted service and whether it was or was not aggravated by service.  

Accordingly, the Board in August 2012 remanded the matter directing that the cut off portion of the addendum be associated with the file and for the examiner to answer the outstanding questions regarding whether the Veteran had a preexisting condition and what effect service had upon the condition.  The RO did return the file to the examiner who finished his thought as to the portion of the addendum that was cut off.  The examiner stated because there was such a great discordance between the subjective and objective findings, it would be speculative to relate the present problems to military service.

The Board finds that the examiner's report is still insufficient and not in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  First, the examiner still has not answered the question of whether there exists clear and unmistakable evidence that the Veteran had a low back disability that existed prior to service.  If so, then the examiner must also determine whether there exists clear and unmistakable evidence that the disability was not aggravated by service.  In the case of Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The matter must be remanded so the examiner can answer the Board's unanswered questions and also explain to the Board what clear and unmistakable evidence supports the opinions if both questions are answered positively.

Moreover, to the extent the examiner has concluded it would require speculation to offer any opinion regarding the relationship between the Veteran's low back disability and service, the examiner must explain this conclusion further.  

In this regard, in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court of Appeals for Veterans Claims (Court) held that the Board may not accept an opinion by a VA examiner that an opinion cannot be reached without resorting to speculation when it is unclear whether the limits of medical knowledge had been exhausted or instead further information to assist in making the determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required that might reasonably illuminate the medical analysis.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  The Court held that when the record leaves the issue in doubt, it is the Board's duty to remand for further development. 

In this case, it is not clear from the VA examination opinion and addendum whether additional evidence was necessary in order for an opinion to be non-speculative.  The examiner in this instance stated that additional evidence could alter his conclusions, but did not explain what evidence he would need to reach a definitive opinion.  If so, that evidence should be identified and attempts made to obtain it.  Otherwise, the examiner must state whether the limits of medical knowledge had been exhausted or that the actual cause cannot be selected from multiple potential causes.  Therefore, the Board finds that a remand is once again required to obtain this missing information.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the same VA examiner who prepared the August 2011 VA examination report and the January 2012 addendum to review the file and if he believes it necessary, or is unavailable, provide the Veteran a VA examination to ascertain the nature and etiology of his low back disability.

The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  

The examiner is asked whether it is at least as likely as not (50 percent or greater probability) the Veteran has a low back disability, to include degenerative disc disease, that is etiologically related to his active service, considering the evidence, accepted medical principles pertaining to the Veteran's lay history, manifestation, clinical course, and the character of the disability found.

The examiner is asked whether the record contains clear and unmistakable evidence that any low back disability preexisted the Veteran's entrance into service; if so, whether the record contains clear and unmistakable evidence that such low back disability was NOT increased in severity (chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms) in service.


If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required. 

If the examiner has determined that specific evidence is missing that is needed to enable the examiner to reach an opinion, the examiner should list such evidence and explain why it is needed to form a valid opinion.

If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

2.  After the foregoing development is completed, readjudicate the Veteran's claim for service connection for a low back disability, in light of all pertinent evidence and legal authority.  In adjudicating the claim, all applicable theories of entitlement to service connection should be considered, to include direct service connection and aggravation of a preexisting disorder, as appropriate.  If the benefit sought on appeal remains denied, furnish a Supplemental Statement of the Case to the Veteran and his representative, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


